Citation Nr: 1022602	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-39 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for residuals of a right 
eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1976 to January 1985.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2006 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's 
claims file is under the jurisdiction of the Waco, Texas, RO.  
In March 2010, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the claims file.

The issue of service connection for headaches, claimed as 
secondary to service-connected residuals of right eye injury, 
is raised by the record (March 2010 videoconference hearing).  
This matter has not yet been addressed by the RO.  It is 
referred to the RO for appropriate action.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

At the March 2010 videoconference hearing, the Veteran 
testified that the residuals of his right eye injury have 
increased in severity since his last VA examination (in 
August 2007).  He stated that he is required to wear dark 
glasses when he is outside, especially in the summer, and 
that his eyes get dry, tired, and painful.  He also indicated 
that his vision has gotten worse since the last VA 
examination.  In light of these allegations of increasing 
severity of symptoms, another VA examination is indicated.

The Veteran also reported that he is getting regular 
treatment from VA, suggesting that there are pertinent VA 
medical (treatment) records outstanding.  Such records are 
constructively of record, are likely to contain pertinent 
information, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
updated VA medical records pertaining to 
all treatment the Veteran received for his 
service-connected residuals of a right eye 
injury since March 2005 (one year prior to 
the date of receipt of his claim for an 
increased rating.)  

2.  The RO should then arrange for the 
Veteran to be examined by an 
ophthalmologist to determine the current 
severity of his service connected 
residuals of right eye injury.  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Any indicated studies (to 
specifically include testing of visual 
acuity/visual fields) should be completed.  
(The examiner should note the Veteran's 
allegations of visual field impairment and 
photophobia.)  All symptoms and functional 
limitations due to the right eye visual 
defect should be described in detail, and 
the examiner should explain the rationale 
for all opinions given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

